  Case 1:18-cr-00207-NONE-SKO Document 602 Filed 08/26/21 Page 1 of 11


                         COVID Jury Trial Plan Guide
                        Eastern District of California




                               April 26, 2021




1|Page
    Case 1:18-cr-00207-NONE-SKO Document 602 Filed 08/26/21 Page 2 of 11




The following is a guide for use by the United States District Court for the Eastern District of
California in conducting felony criminal jury trials during the COVID‐19 epidemic while the
Court’s existing General Orders are in effect.
This document primarily represents nonbinding recommendations from the COVID Jury Trial
Committee convened as a working group by the Clerk of Court. The Committee initially made
recommendations on June 3, 2020 and revised them on April 16, 2021.
This proposal is based on the Committee’s knowledge of COVID‐19 to date. As more
information about the virus, its communicability, questions of possible re‐infection, and reliable
tests for learning who has the virus and, thus, can infect others comes out, the solutions
proposed here may need modifying, deletion or supplementation.


Members of the working group included:
                 Fresno CJA Panel Selection Committee Member David Torres
                            CJA Panel Representative Kresta Daly
                              Federal Defender Heather Williams
                         Assistant Federal Defender Megan Hopkins
                                U.S. Marshal (A) Lasha Boyden
                         Chief Deputy U.S. Marshal (A) Kevin Biernat
                       Supervising Deputy U.S. Marshal AJ Castanedas
                       Supervisory Deputy U.S. Marshal Kelly Beloberk
                               Acting U.S. Attorney Phil Talbert
                        Executive Assistant U.S. Attorney Chi Soo Kim
                        Criminal Chief U.S. Attorney Michele Beckwith
                       Chief, U.S. Attorney’s Fresno Office Kirk Sherriff
                                  Clerk of Court Keith Holland
                           Chief Deputy Clerk of Court Jenna Nelson
                        Fresno Deputy Clerk in Charge Angela Alvarez
                          Sacramento Jury Administrator Maria Luna
                      Fresno Jury Administrator Heather Mabe Greeley


This document has been modified with some practical input from District Judges of the Court
and accepted by those Judges as a guide to facilitate jury trial planning. All provisions are
subject to change by the presiding judge.




2|Page
      Case 1:18-cr-00207-NONE-SKO Document 602 Filed 08/26/21 Page 3 of 11


CONTENTS
GENERAL PRECAUTIONS .........................................................................................................................3
Jury Venire Call.............................................................................................................................. 4
TRIAL BEGINS – JURY SELECTION ..............................................................................................................4
   Coming into the Courthouse ..................................................................................................... 4
   Coming in for Voir Dire .............................................................................................................. 5
TRIAL............................................................................................................................................... 6
   Courtroom Logistics .................................................................................................................. 6
   During Trial................................................................................................................................ 7
       Opening Statements and Closing Arguments: ....................................................................... 8
       Exhibits .................................................................................................................................. 8
       Side Bars................................................................................................................................ 8
       Jury room for breaks and deliberations ................................................................................ 8
       Recesses at night ................................................................................................................... 9
Once Jurors and Alternates are Excused .........................................................................................9
Clerk's Letter to Prospective Jurors…………………………………………..………………………………………..10‐11


General Precautions
A face covering over one’s nose and mouth is required to enter the courthouse and must be
worn unless otherwise directed by the judge. This requirement pertains to all people entering
the building including building staff, attorneys, and court security officers. Floor decals will be
placed at six‐foot intervals at the entrance of the courthouse to assist with proper distancing
while waiting to enter the courthouse and proceed through screening. Hand sanitizer stations
are offered near the jury scanning counter, elevators, and in front of the courtrooms. Touchless
temperature scanners will be placed at the courthouse entrance. COVID‐19 symptom questions
will be asked prior to entry or a list of symptoms may be posted, that if experiencing, would
preclude anyone from entering the courthouse.

The regular elevators should hold no more than two people at a time to maintain social
distancing, and signs have already been posted to this effect. The freight elevators may hold
four people at a time. A family, or group of people who have socially isolated together during
the pandemic, can safely take the elevator in larger numbers. People waiting to use the
elevators should keep six feet apart as marked by the floor decals.




3|Page
    Case 1:18-cr-00207-NONE-SKO Document 602 Filed 08/26/21 Page 4 of 11


Public restrooms‐ no more than two people should be in the public restroom at a time. People
waiting to use the restroom should distance six feet apart in the courtrooms’ main hallway
where a 6‐ foot radius can be maintained.

Jury selection and trial may take place in either the ceremonial courtroom or the trial judge’s
courtroom. For proper distancing and not to overload the building, it is recommended that
only one trial may take place per floor at a time and that only one jury be selected per day. The
order in which cases are tried will be determined by the judges in coordination with each other.
It is recommended that court be held for partial days, with a recommended daily schedule from
9am to 1pm. The shorter period decreases daily exposure time and eliminates the need to
consider lunch arrangements for jurors. If a judge wishes to hold court for longer than a half
day, the jury should be provided with boxed lunches and socially distanced while breaking for
lunch.

Jury Venire Call
As the Court mails citizens notice for jury service, the court will include:

      A letter from the Clerk of Court addressing COVID‐19 concerns and current courthouse
       protocols in place to keep jurors, staff and trial participants safe. The letter includes
       Clerk’s Office contact information should a prospective juror have concerns about
       serving or, closer to their service date, experience COVID‐19 symptoms, know they were
       recently exposed to someone with COVID‐19, be told to quarantine or have tested
       COVID positive.
Our jury administrators will defer or excuse prospective jurors, as is the current practice and as
directed by the judge, as responses are received by the Court. Because COVID‐19 status may
change and symptoms may be present after responding to the jury summons, an automated
phone call will ask that prospective jurors contact the court if they are experiencing COVID‐19
symptoms closer to their reporting date.


Trial Begins‐ Jury Selection

Coming into the Courthouse
As prospective jurors arrive at the courthouse, they will be required to wear a face covering and
proceed through screening. If a prospective juror does not have a face covering, one will be
provided by court personnel. Prospective jurors will be asked to answer COVID‐19 symptom
questions before entering the courthouse.

A jury administrator and court personnel will be in the lobby to check in the prospective jurors
and to assist them with social distancing in the elevators, allowing two at a time in the regular
elevators or four at a time in the freight elevator, as marked by the floor decals.

4|Page
    Case 1:18-cr-00207-NONE-SKO Document 602 Filed 08/26/21 Page 5 of 11




The prospective jurors will remain masked and maintain socially distanced while waiting to
check in and while in the jury assembly room or courtroom before the start of voir dire. GSA
will provide a hand sanitizer station outside the jury assembly room and outside the courtroom.

Coming in for Voir Dire
The jury administrator or court personnel will escort the prospective jurors to the courtroom or
jury assembly room, ensuring social distancing in the elevators. Everyone in the courtroom
should be masked. During voir dire, prospective jurors may use a clear mask that will be
provided by the court. Omnidirectional microphones will be placed throughout the courtroom
to allow the prospective jurors to be heard without passing a microphone between them or
leaving their seat to approach a microphone.

NOTE: The FDO objects to non‐clear face coverings for jurors during voir dire and during the
trial. The FDO has no objection to a no‐glare clear face coverings or face shields. The USAO
recommends allowing jurors to wear regular face coverings after voir dire during trial but
permitting jurors to remove their clear face masks when speaking during voir dire.

At the trial judge’s discretion, prospective jurors will be seated in the courtroom or in an
overflow room with social distancing. Available seats will be marked to ensure appropriate
distancing. Members of the public and press who wish to observe jury selection will be able to
watch a live video feed of the proceedings from an additional courtroom.

Once the jury is empaneled, public observers for the remainder of the trial will be able to sit in
the marked chairs in the courtroom audience section if there is sufficient space available or
continue to observe proceedings by watching a live video feed from an additional courtroom.
NOTE: The USAO proposes that a CSO will be present in any overflow room with potential
jurors. CSOs are present in the courtroom during jury selection and given that some
prospective jurors will be seated in the overflow room due to COVID operations, a CSO should
also be present in any overflow room. The FDO and USMS are comfortable with court personnel
being present in lieu of a CSO for venire overflow during jury selection.

The Court will ask excused venire members to contact the Court if, within two weeks after
visiting the courthouse, they test positive for COVID‐19 or had contact with someone before
their court attendance who since tested positive for COVID‐19.

During trial, the Court should ask the sitting jurors daily, at the outset of proceedings, the
courthouse COVID‐19 entry questions. Before releasing the jurors to go home at the trial day’s
end, the Court should ask the jurors to call, and not come to court, the next trial day if they are
not feeling well or learn they have been exposed to someone who is positive for COVID‐19.


5|Page
    Case 1:18-cr-00207-NONE-SKO Document 602 Filed 08/26/21 Page 6 of 11


NOTE: Defense counsel will ask their client, daily, the same COVID‐19 questions that the judge
is asking the jury.

Trial

Courtroom Logistics
Plexiglass stands and portable air filters will be placed throughout the courtroom as requested
by the judge. It is recommended that, if possible, the courtroom door remain propped open to
allow additional air flow.

NOTE: The USAO suggested installing plexiglass dividers in the jury box to allow more jurors to
be seated in the box, however, due to time and monetary constraints, the Court Clerk did not
feel that suggestion was feasible.

 Disinfecting wipes and a small trash can will be placed near the witness stand and the witness
stand will be wiped down between testimonies by the witness or a person designated by the
court.

Disinfecting wipes and a small trash can will be placed near the lectern and after counsel uses
the lectern, the lectern will be wiped down by counsel. Counsel will confirm with the judge
whether the lectern or counsel table should be used for the opening statement, closing
argument, and witness examination. Lapel microphones and lavaliers may be used if approved
by the judge.

A separate, sealable plastic bag for each juror will be provided to store each juror’s notebook
and pen.

Once the jury is empaneled they will be seated in the courtroom with social distancing.

Prior to jury selection, it is recommended that counsel meet with court staff to review and
approve the courtroom configuration. It is essential that trial participants have an
unobstructed line of sight from their seat to the jury box, witness stand, and counsel tables.

NOTE: The FDO requests the court and/or counsel memorialize the protocols, agreements and
objections made to conducting a jury trial. This may be done by counsel through a stipulation
and proposed order.

The audience section may be used for public seating if available with appropriate social
distancing. Of the public attending trial, members of the same family who live together do not
need to be socially distanced. The court will arrange an overflow courtroom with an ability to


6|Page
    Case 1:18-cr-00207-NONE-SKO Document 602 Filed 08/26/21 Page 7 of 11


watch trial through the court’s video system. A CSO will also be present in any public overflow
courtroom for observing trial proceedings.

NOTE: Public seating will be first come first served. If the trial brings media attention, a number
of seats will be reserved for press.

If either party wishes to communicate with co‐counsel or client in close proximity during the
trial, this procedure should be discussed and approved by the judge before trial (e.g., during the
pre‐trial courtroom walk through). Otherwise, defense counsel and their client as well as the
government should observe social distancing during the trial, sitting at opposite ends of the
counsel table, or six feet apart. If so, defense counsel request the Court read a jury instruction
saying:

       Typically, during trial, as you have seen on TV and in movies, the defendant and
       their lawyer sit next to each other during the trial. They are sitting socially distant
       from each other because I have ordered all, when in the courtroom, be physically
       and socially distant from each other during this trial. Do not read anything into
       the distance between them other than they are following my order.

NOTE: In advance of trial, defense counsel will plan how they will communicate with their client
in the courtroom, especially when court is in session. If that communication involves any
electronic device, defense counsel must receive approval from the court prior to trial of that
method. If approved, this device will be limited to use for in‐court communications during trial
between defense counsel and their client. The FDO will also provide this device to CJA panel
attorneys for use during trial in the courtroom, if approved by the court, when the FDO does
not have a trial conflict. Other defense counsel who are interested in using a similar device will
be responsible for setting up such devices and obtaining Marshal Service review of the device
for its approval prior to requesting court approval.

During Trial

Face Coverings
All face coverings should securely cover the individual’s nose and mouth (e.g., bandanas and
gaiters are not permitted.) Unless otherwise directed by the judge, everyone in the courtroom
should be masked except during the following:

      During jury selection, venire members may be provided clear facemasks or may remove
       their face mask when speaking as directed by the court.
      After empanelment, jurors should resume wearing regular face coverings (i.e., not clear
       face masks.)


7|Page
    Case 1:18-cr-00207-NONE-SKO Document 602 Filed 08/26/21 Page 8 of 11


               NOTE: The FDO objects to non‐clear face coverings for jurors during the trial.
               The FDO has no objection to a no‐glare face covering or face shields during trial.
      Witnesses may remove their mask while testifying or clear face masks will be provided
       to witnesses.
      When speaking at the podium, an attorney may remove their mask with judicial
       approval.
      The judge may choose to remove their mask while seated behind a plexiglass barrier.
      If a witness’s anticipated testimony includes identification of the defendant, all trial
       participants (the judge, witness, counsel, defendant, courtroom deputy, and court
       reporter) will have their mask removed before identification.
Opening Statements and Closing Arguments
Because the jurors are spread over a greater swath in the courtroom, counsel may request they
be able to move around the lectern, while continuing to practice six‐foot social distancing, so
they can make better eye contact and physically face the jurors. Counsel will be provided with
lapel microphones if approved by the judge.

Exhibits
Exhibits should be presented at trial electronically. Specific procedures for the presentation of
physical exhibits will be left to the discretion of the trial judge.

Side Bars
Side bars may take place in the courtroom with participants masked. Alternatively, the trial
judge could hold sidebars in the judge’s chambers behind the courtroom or an adjacent jury
deliberation room if not being used by the jury, with the court reporter present to transcribe
the side bar. [Note: It was reported that most courts are not holding side bars due to COVID
concerns, and that the court excuses the jury if any discussion with just the parties is needed.

NOTE: Some Committee members thought it might be easier for judge, lawyers, and court
reporter to move rather than 14 or more jurors.

Jury Rooms for Breaks and Deliberations
Jury breaks may be held within the courtroom, , another courtroom on the same floor, the Jury
Assembly Room, or a jury deliberation room. We recommend the time allowed for breaks take
into consideration the need for jurors to move throughout the courthouse to accommodate
smoking and COVID restricted bathroom use.

Jury deliberations may be held in the courtroom or a separate courtroom on the same floor
where the jurors will be able to socially distance. All video cameras and microphones will be
deactivated while the jury deliberates.


8|Page
    Case 1:18-cr-00207-NONE-SKO Document 602 Filed 08/26/21 Page 9 of 11




Both courthouses will designate certain restrooms for juror use during jury selection and trial
and will provide an outside smoking area for venire and jurors during breaks.

Recesses at Night
Per CDC Guidelines, the Court will disinfect the courtroom and jury rooms each night, along
with the public spaces outside the courtroom, the public restrooms, and any overflow
courtroom.

Once Jurors and Alternates are Excused
Jurors should also be instructed to contact jury staff if they have symptoms within the two‐
week period after the trial.




9|Page
             Case 1:18-cr-00207-NONE-SKO Document 602 Filed 08/26/21 Page 10 of 11




                                          UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF CALIFORNIA
                                                  Office of the Clerk                               Divisional Office:
      Keith Holland                   Robert T. Matsui United States Courthouse                     Robert E. Coyle
          Clerk                               501 “I” Street, Suite 4‐200                      United States Courthouse
                                         Sacramento, California 95814‐7300                   2500 Tulare Street, Room 1501
      Jenna Nelson                              Phone: 916‐930‐4000                             Fresno, California 93721
      Chief Deputy                        Website: www.caed.uscourts.gov                         Phone: 559‐499‐5600

                                                        April 9, 2021

Dear Prospective Petit Juror,

The Federal Court is closely monitoring conditions regarding the pandemic throughout California and is mindful that you
may have concerns about your safety when performing your duty as a petit juror.

We are aware of the many challenges that our citizens faced during this time of national emergency. We are grateful
that because of the courage and sacrifice of so many individuals we can continue the administration of justice through
the Federal Court system. We are now asking you to continue to fulfill your civic duty by reporting to jury service when
summoned. Please know that the health and safety of all visitors to the United States Courthouse are of extreme
importance to us.

To prevent the risk of infection, we have implemented aggressive policies and are taking extra precautions that include
requiring face masks; temperature checking; air purifiers; frequently sanitizing counter tops, tables, and doorknobs;
having hand sanitizer available; offering large spaces to accommodate social distancing; and restricting access to coffee
pots, microwaves and refrigerators.

You will be asked to first report to the Courthouse lobby to check in for jury service. From there you will be directed to
either the Jury Assembly Room or the courtroom. The Jury Assembly Room is large so that you may sit well apart from
one another. In the courtroom, which is also large and allows for greater social distancing, some of you will sit in the
courtroom gallery; others will sit in the jury box. Everyone will be socially distanced from one another. The courtrooms
and the Jury Assembly Room will be thoroughly cleaned and sanitized by maintenance staff prior to your arrival, and
each evening thereafter.

The Federal Court understands that some individuals may be unable to serve at this time due to Coronavirus‐related
issues. If, as your date for service approaches, you are experiencing any Coronavirus symptoms (see reverse side for
description) or feel you cannot serve due to Coronavirus‐related or other issues, please email the Court’s jury
administrator at sac_jury@caed.uscourts.gov or submit a letter of explanation with your summons. Requests for excuse
will be considered on a case‐by‐case basis and temporary or permanent excuses will be granted as necessary.

Again, thank you for your service and please stay safe and healthy.




Keith Holland, Clerk of Court

         10 | P a g e
     Case 1:18-cr-00207-NONE-SKO Document 602 Filed 08/26/21 Page 11 of 11


When you come to the Federal Courthouse, be prepared to have your temperature externally read and
to answer the following questions:

 1      Have you traveled outside the United States within the last 14 days?

        Have you been diagnosed with or had close contact with anyone diagnosed with COVID‐19 within the last
 2
        14 days?

        Because of COVID‐19, have you been asked or had close contact with anyone asked to self‐quarantine by
 3
        any doctor, hospital, or health agency within the last 14 days?

 4      How do you feel today? We are concerned about any symptoms listed below.




11 | P a g e
